 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIGI GIROTTO,

 

Plaintiff,
-against-

ORDER

PAAM GROUP INC., a New York corporation d/b/a :
NIRVANA RESTAURANT; 346 DAVALCC,a — : 19 Civ. 6458 (GBD)
New York limited liability company,

Defendants.

GEORGE B. DANIELS, District Judge:

The July 15, 2021 initial conference is cancelled. Despite this case being filed in July 2019,
Defendants have yet to appear. Plaintiff shall move for entry of default judgment within thirty
(30) days of this order. Failure to do so will result in this case being closed.

Dated: June 23, 2021

New York, New York
SO ORDERED.

Gacy, B Duwke

CE PROF. DANIELS
IT TATES DISTRICT JUDGE

 
